Citation Nr: 9922422	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a compensable evaluation for malaria.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from March 1, 
1945, to October 22, 1945; and had regular Philippine Army 
service from October 23, 1945, to November 14, 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
June 1998 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which found that 
the veteran was not entitled to a compensable evaluation for 
his service-connected malaria.  Pursuant to VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part IV, para. 34.01, the veteran's 
claims file was subsequently transferred to the RO in Manila, 
Philippines.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained by the RO.

2.  A relapse of malaria confirmed by the presence of 
malarial parasites in blood smears has not been demonstrated; 
nor have residuals of malaria such as liver or spleen damage 
been shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.10, 4.88b, Diagnostic Code 6304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records reflect 
that the veteran was diagnosed with malaria and hospitalized 
for the same from October 9, 1945, to October 20, 1945.  On 
October 22, 1945, the veteran underwent physical examination 
upon his transfer from guerilla service into the regular 
Philippine Army, which showed no physical abnormalities.  In 
a Philippine Army personnel record dated October 23, 1945, 
the veteran reported that he was "sound and well."  His 
November 1945 discharge examination also showed no physical 
abnormalities.

The veteran filed an application for VA compensation in 
December 1987, claiming entitlement to service connection for 
malaria, heart problems, and bronchitis.  In support of his 
claim the veteran submitted a medical certificate from the 
Army General Hospital in Manila, Philippines, reflecting that 
he was examined and treated for malaria, heart disease, 
traumatic stress, and beriberi on October 6, 1984.  The 
certifying physician reported that the veteran was 
"presently suffering" from the diagnosed illnesses, but no 
clinical findings were submitted with the certificate.

In a July 1988 rating decision, the RO granted service 
connection for malaria and assigned a zero percent disability 
rating.  The RO denied the claims of service connection for 
traumatic stress, heart disease, beriberi, and/or bronchitis, 
as the evidence did not show in-service incurrence or 
aggravation of those diseases.

In February 1998, the veteran requested an increase in the 
disability rating for his service-connected malaria.  He also 
submitted additional evidence with the request, contending 
that it was "new and material" to his claim.  The 
additional evidence consisted of a newspaper article about a 
woman who had undetected malaria in her blood, and duplicate 
photocopies of medical reports previously of record.

In a June 1998 decision, the RO held that the additional 
evidence did not meet the applicable rating criteria, as it 
did not identify an active malarial disease or residuals such 
as liver or spleen damage.  In the absence of evidence 
showing that his malaria was active, or a showing of 
disabling residuals, the veteran's claim for a compensable 
evaluation was denied.  In its June 1998 decision, the RO 
also informed the veteran of the evidence required to 
establish entitlement to a compensable evaluation.  The 
veteran was told that the next time he feels his malaria is 
becoming active, he should "seek medical attention and 
request blood smear tests to confirm the presence of malarial 
parasites in the blood."  The veteran was also informed that 
he may submit evidence of residuals of his malaria, including 
evidence of liver or spleen damage.

In his July 1998 substantive appeal, the veteran asserted 
that he had been suffering from malaria since his separation 
from service, and that the October 1984 medical certificate 
noted above was proof to that effect.  He also paraphrased 
the newspaper article he had previously submitted, stating 
that "since malaria can linger at low level in blood for 
decades . . . and can also linger without symptom[s] for 
years[, it] could weaken the function of the heart or other 
organ of the body as you grow older."  He also stated that 
the "weaken[ed] resistance will result to the different 
illnesses that you will suffer before dying."

In an attempt to obtain all pertinent and probative evidence 
concerning his claim, the RO contacted the veteran in October 
1998, requesting that he submit any and all medical records 
pertinent to his request for an increased disability rating.  
The veteran submitted no further evidence in response to that 
request. 

The RO also scheduled a VA compensation examination for the 
veteran, requesting specifically that the examining physician 
provide a picture of the veteran's degree of disability, 
including the severity of symptomatology as an impairment of 
general health, and/or the frequency of relapses of malaria.  
The physician was also requested to "diligently search" for 
residual disabilities, to include examinations of the 
veteran's liver and spleen. 

VA compensation examination was conducted in December 1998.  
The examining physician had the veteran's claims folder for 
review, and it was noted that there were no examinations of 
record reflecting treatment for malaria in recent years.  By 
way of history, the VA examiner noted that the veteran 
underwent no further treatment or hospitalizations for 
malaria after his discharge from the military.  It was 
recorded that the veteran lived in the Philippines for 42 
years before moving the United States in 1987.  The VA 
examiner stated that the veteran had developed very limiting 
cardiac disease with marked congestive failure, which 
required the use of supplemental oxygen.  The veteran 
reported that he gets pneumonia "about once a year," 
accompanied by fever.  The veteran was also found to be 
suffering from chronic obstructive pulmonary disease.  A 
history of alcohol use of an undisclosed degree was noted, 
but the veteran reported that he stopped consuming alcohol in 
1985.  The VA physician recorded that the veteran was not 
aware of having any liver or kidney disease.

Examination revealed a regular heart rate and rhythm.  The 
veteran's lungs were clear at that time.  No palpable 
organomegaly or masses were noted.  The veteran's abdomen did 
show some fluid ascites, and thus the VA examiner noted an 
inability to palpate either the liver or the spleen.  The 
physician found that the ascites could be secondary to heart 
failure rather than from primary liver disease.  Because of 
the "fair amount of fluid possibly obscuring any 
abnormalities that might have been present," the VA 
physician requested abdominal ultrasound testing.  The 
January 1999 ultrasound showed that both kidneys appeared 
normal.  The veteran's gallbladder had some mobile echogenic 
caliculi.  The head and body of the pancreas were found to be 
normal and the bladder was not well distended.  The liver and 
spleen appeared normal, and the bile ducts were within normal 
limits.  The interpreting physician's impression was 
cholecystolithiasis without evidence for inflammation.  The 
record reflects that blood testing was conducted in January 
1999.  There is no record or statements suggesting that the 
blood work was positive for malarial parasites.

Final diagnosis found no physical evidence suggesting active 
malaria or relapses.  There was no evidence of any spleen 
disease found, nor evidence of liver disease.  The examining 
physician stated that if there is liver disease, it could be 
related to other liver infestations with other parasites 
endemic in the Philippines, or could be related to the 
veteran's prior alcohol consumption.  Although it was also 
noted that liver disease, if present, could be related to a 
residual of the veteran's service-connected malaria, the 
examiner opined that "this is improbable," as subsequent 
infestations with malaria or other parasites known to cause 
liver disease during the veteran's years in the Philippines 
after his military service would be a more probable cause of 
any liver disease.  The VA examiner concluded the diagnosis 
by noting that, although there remained at least a "slight" 
possibility  that the veteran's service-connected malaria led 
to liver disease, the 1998 examination and testing showed no 
evidence of liver disease.

In its review of the 1998 VA examination, the RO found no 
showing that the veteran's malaria had become an active 
disease.  Likewise, the RO found that the examination 
revealed no residuals of malaria, including liver and/or 
spleen damage.  The RO issued a supplemental statement of the 
case in March 1999 which continued to deny the veteran's 
request for an increased evaluation.  

Legal Criteria and Analysis.  As noted above, the RO 
contacted the veteran in efforts to assist him in obtaining 
all the evidence that might support his claim.  However, 
there is no evidence of record showing that the veteran 
responded to the RO's request for submission of any medical 
documents pertinent to his claim.  In this regard, the Board 
notes that the veteran bears some of the responsibility for 
the evidentiary development of his claim, and that the duty 
to assist is not always a "one-way-street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the instant case, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained or requested, to the extent the veteran's 
cooperation permitted.  Thus, the Board finds that the duty 
to assist the veteran has been satisfied.  38 U.S.C.A. § 
5107(a); see generally, Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  Id. at 
631-632; Jones v. Brown, 
7 Vet. App. 134, 138 (1994).  The veteran has asserted that 
his malaria is more disabling than contemplated by the 
current evaluation, and thus the Board finds that the his 
claim of increasing severity of his service-connected malaria 
establishes a well-grounded claim for an increased 
evaluation.  See Proscelle, 2 Vet. App. at 631.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); Schafrath, 1 
Vet. App. at 593-94.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 
6 Vet. App. 396, 402 (1994).  With regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304, assignment of 
a 100 percent rating for malaria is warranted when there is 
an active disease process.  The diagnosis of malaria depends 
on the identification of the malarial parasites in blood 
smears.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304 and 
Note.  If veteran served in an endemic area and presents 
signs and symptoms compatible with malaria, the diagnosis may 
be based on clinical grounds alone.  Id.  Relapses of malaria 
must be confirmed by the presence of malarial parasites in 
blood smears; thereafter, residuals such as liver or spleen 
damage are to be rated under the appropriate system.  Id.  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Initially, the Board finds that, although the sincerity with 
which the veteran speaks about his disability is duly noted, 
his contention that he currently suffers from malaria and/or 
its residuals does not constitute competent evidence, as that 
contention addresses an issue of medical diagnosis which 
requires medical expertise in order to have probative value.  
See Espiritu, 2 Vet. App. at 494.  As noted above, the Court 
has long held that evidence which requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Id.  
Nothing in the claims folder shows that the veteran has any 
of these necessary qualifications to render a medical opinion 
or diagnosis.  For the same reason, the newspaper article 
containing lay statements about a woman with undetected 
malaria in her blood is likewise neither competent nor 
probative with respect to the veteran's claim.  Even if the 
veteran's statements and the newspaper article could be 
construed as competent and probative, they must be viewed in 
conjunction with the medical evidence of record.  As set 
forth above, in order to be entitled to a compensable 
disability rating, competent and probative medical evidence 
must show that the veteran's service-connected disability 
produces, at a minimum, a relapse of his malaria, as proved 
by blood smears.

In evaluating the veteran's claim, the RO specifically 
referred to the veteran's December 1998 VA examination to 
determine the applicable disability rating.  See Francisco, 7 
Vet. App. at 57-58.  The RO also reviewed, in accordance 38 
C.F.R. §§ 4.1, 4.2, the veteran's service medical records and 
the records submitted by the veteran.  As noted above, the 
reports of the December 1998 VA examination are negative for 
diagnosis or symptomatology showing that the veteran was 
suffering from active malaria or residuals thereof.  Said 
examination adequately portrayed that the veteran's malaria 
was asymptomatic.  In sum, the evidence of record in this 
case is devoid of competent and probative evidence 
establishing that the veteran's service-connected malaria 
warrants a compensable disability rating.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims in 
Schafrath, 1 Vet. App. 589.  The current evidence does not 
provide a basis which permits a higher evaluation.  
Specifically, VA medical findings do not demonstrate that the 
degree of impairment resulting from the veteran's malaria, or 
residuals if any, meets or more nearly approximates the 
criteria for a disability rating in excess of the zero 
percent currently assigned.  The Board has also considered 
possible entitlement to an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b) (1998).  However, the 
Board has not been presented with such an exceptional or 
unusual disability picture, with related factors including 
frequent hospitalizations or marked interference with 
employment, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable disability 
rating for malaria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304; Gilbert, 1 Vet. App. at 54.  
Because there is not an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of this case, the veteran is not 
entitled to the favorable application of 38 U.S.C.A. 
§ 5107(b).  The benefit sought on appeal is therefore denied.


ORDER

A compensable evaluation for malaria is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

